A reading of the testimony in the former case serves only to show that even if the plaintiff did not have sufficient grounds for a divorce in the opinion of the judge then presiding, she certainly was justified in leaving her husband in accordance with the distinction enunciated in the case of Statevs. Newman, 91 Conn. 6.
Since the separation it was incumbent upon the defendant *Page 401 
to have done more than he did if he hoped to make the unfortunate situation other than one of constructive desertion on his part. What was it other than wilful on his part and with total neglect of the marriage covenant within the intendment of our statute?
The court has no doubt of the essentially good qualities of the defendant. Nor is it difficult to believe that he earnestly and in good faith hoped for a reconciliation. He did nothing, however, to bring one about and there came a time when it could hardly be said that his opposition to a divorce was other than a dog in the manger attitude.
   The plaintiff has sustained amply the allegations of desertion and a decree for divorce is entered on her complaint.